Title: From Alexander Hamilton to John Wheelock, 9 October 1790
From: Hamilton, Alexander
To: Wheelock, John


New York October 9th. 1790
Sir
I did not receive, ’till three days since, the letter which you did me the favour to write me of the 27th of August.
I accept with great pleasure the honor done me by the institution over which you preside. The motive to it, which on the part of the Trustees, you announce in terms so obliging, claims my particular acknowlegements. If my endeavours to promote the public good are worth any thing, the best reward, they can receive, is the approbation of the considerate and wise.
Under this impression, I beg you, Sir, to assure the Trustees of the high sense I entertain of this flattering mark of their attention, and of my most cordial wishes for the prosperity of the institution under their direction.
I have the honor to be very respectfully    Sir   Your most Obedient & humble servant
Alexander Hamilton
The Reverend J Wheelock
